
	
		II
		111th CONGRESS
		2d Session
		S. 3631
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2010
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To encourage innovation to create clean technologies, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Works
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Encouraging innovation to create clean
				technologies
					Sec. 101. State energy
				programs.
					Sec. 102. ARPA–E amendments.
					TITLE II—Preparing a clean energy workforce 
					Sec. 201. Definitions.
					Sec. 202. Regional energy alliance skills grants.
					Sec. 203. Regional industry energy efficiency
				grants.
					Sec. 204. Customized low carbon energy training
				grants.
					Sec. 205. Authorization of appropriations.
					TITLE III—Miscellaneous
					Sec. 301. Clarification of application of grants for specified
				energy property to certain regulated companies.
					Sec. 302. Applicability of reporting requirements.
				
			IEncouraging
			 innovation to create clean technologies
			101.State energy
			 programs
				(a)AllocationSection
			 363(b)(3) of the Energy Policy and Conservation Act (42 U.S.C. 6323(b)(3)) is
			 amended—
					(1)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively,
			 and indenting appropriately;
					(2)in the matter
			 preceding clause (i) (as redesignated by paragraph (1)), by striking (3)
			 In determining and inserting the following:
						
							(3)Determination
				of Federal financial assistance
								(A)In
				generalIn determining
								;
				and
					(3)by adding at the
			 end the following:
						
							(B)Allocation
								(i)In
				generalFor each fiscal year, if the funds made available to the
				Secretary to carry out this part exceed $25,500,000—
									(I)$25,500,000 shall
				be allocated to each participating State in accordance with the table contained
				in section 420.11 of title 10, Code of Federal Regulations (as in effect on the
				date of enactment of this subparagraph); and
									(II)any additional
				amount shall be allocated in accordance with clause (ii).
									(ii)Allocation of
				excess fundsAn amount described in clause (i)(II) shall be
				allocated to each participating State as follows:
									(I)One-third of the
				amount shall be divided equally among the participating States.
									(II)One-third of the
				amount shall be distributed ratably among the participating States based on the
				population of each participating State, as contained in the most recent
				reliable census data available from the Bureau of the Census of the Department
				of Commerce, for all participating States at the time at which the Secretary
				calculates the formula for distribution.
									(III)One third of
				the amount shall be distributed ratably among the participating States, to each
				participating State that, by State law, has—
										(aa)established
				energy efficiency as the first priority in utility energy planning; and
										(bb)developed energy
				efficiency resource standards, or a renewable portfolio standard (or
				equivalent) that includes energy efficiency as an eligible resource to meet the
				guidelines under section
				362.
										.
					(b)Use of
			 fundsSection 363 of the Energy Policy and Conservation Act (42
			 U.S.C. 6323) is amended by adding at the end the following:
					
						(g)Use of
				funds
							(1)In
				generalFor each fiscal year, each participating State that
				receives an amount of funds under this section shall use not less than
				1/3 of the amount to provide grants and loans—
								(A)for renewable
				energy development;
								(B)to energy
				technology companies; or
								(C)to promote energy
				efficiency.
								(2)State
				cost-sharing
								(A)In
				generalSubject to subparagraph (B), each participating State
				that receives an amount of funds under this section shall pay 20 percent of the
				costs of each activity carried out under the grant.
								(B)DeferralThe
				State cost-share described in subparagraph (A) may be deferred for not more
				than 5 years, at the discretion of the Secretary.
								(h)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this part $1,500,000,000 for each of fiscal years 2011 through
				2016.
						.
				102.ARPA–E
			 amendmentsSection 5012 of the
			 America COMPETES Act (42 U.S.C. 16538) is amended—
				(1)in subsection
			 (c)(2)—
					(A)in subparagraph
			 (A), by inserting and applied after advances in
			 fundamental;
					(B)by striking
			 and at the end of subparagraph (B);
					(C)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(D)promoting the
				commercial application of advanced energy
				technologies.
							;
					(2)in subsection
			 (e)—
					(A)in paragraph
			 (3)—
						(i)by
			 striking subparagraph (C) and inserting the following:
							
								(C)research and
				development of advanced manufacturing process and technologies for the domestic
				manufacturing of novel energy technologies;
				and
								;
				and
						(ii)by
			 striking and at the end of subparagraph (D);
						(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(5)pursuant to
				subsection (c)(2)(C)—
								(A)ensuring that
				applications for funding disclose the extent of current and prior efforts,
				including monetary investments as appropriate, in pursuit of the technology
				area for which funding is being requested;
								(B)adopting measures
				to ensure that, in making awards, program managers adhere to the objectives
				described in subsection (c)(2)(C); and
								(C)providing as part
				of the annual report required by subsection (h)(1), a summary of the instances
				of and reasons for ARPA–E funding projects in technology areas already being
				undertaken by
				industry.
								;
					(3)by redesignating
			 subsections (f) through (m) as subsections (g), (h), (i), (j), (l), (m), (n),
			 and (o), respectively;
				(4)by inserting
			 after subsection (e) the following new subsection:
					
						(f)Awards
							(1)In
				generalIn carrying out this section, the Director may initiate
				and execute awards in the form of grants, contracts, cooperative agreements,
				cash prizes, and other transactions.
							(2)ConsiderationsThe
				Director shall make awards under this section that are designed—
								(A)to overcome the
				long-term and high-risk barriers to the goals and means described in subsection
				(c); and
								(B)to facilitate
				submissions, where possible, by small businesses and entrepreneurs, pursuant to
				announcements published not less frequently than annually, of funding
				opportunities for—
									(i)specific areas of
				technological innovation; and
									(ii)broadly defined
				areas of science and technology, to remain open for periods of one
				year.
									;
				(5)in subsection (g)
			 (as redesignated by paragraph (3))—
					(A)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
					(B)by inserting
			 before paragraph (2) (redesignated by subparagraph (A)) the following:
						
							(1)In
				generalThe Director shall establish and maintain within ARPA–E a
				staff with sufficient qualifications and expertise to enable ARPA–E to carry
				out the responsibilities of ARPA–E under this section, in conjunction with the
				operations of the rest of the
				Department.
							;
					(C)in paragraph (2)
			 (as redesignated by subparagraph (A))—
						(i)in
			 the paragraph heading, by striking Program managers and inserting
			 Program
			 directors;
						(ii)in
			 subparagraph (A)—
							(I)by striking
			 program managers and inserting program directors;
			 and
							(II)by striking
			 each of;
							(iii)in subparagraph
			 (B)—
							(I)by striking
			 program manager and inserting program
			 director;
							(II)in clause (iv),
			 by striking , with advice under subsection (j) as
			 appropriate,;
							(III)by
			 redesignating clauses (v) and (vi) as clauses (vi) and (viii),
			 respectively;
							(IV)by inserting
			 after clause (iv) the following:
								
									(v)identifying
				innovative cost-sharing arrangements for ARPA–E projects, including through use
				of the authority under section 988(b)(3) of the Energy Policy Act of 2005 (42
				U.S.C.
				16352(b)(3));
									;
							(V)in clause (vi)
			 (as redesignated by subclause (III)), by striking ; and and
			 inserting a semicolon; and
							(VI)by inserting
			 after clause (vi) (as redesignated by subclause (III)), the following:
								
									(vii)identifying
				mechanisms for commercial application of successful energy technology
				development projects, including through the establishment of partnerships
				between awardees and commercial entities;
				and
									;
							(iv)in
			 subparagraph (C), by inserting up to after shall
			 be;
						(D)in subparagraph
			 (B) of paragraph (3) (as redesignated by subparagraph (A)), by striking
			 not less than 70, and not more than 120, and inserting
			 not more than 120; and
					(E)by adding at the
			 end the following:
						
							(4)Fellowships
								(A)In
				generalThe Director may select exceptional early-career and
				senior scientific, legal, business, and technical personnel to serve as fellows
				to work at ARPA–E for terms not to exceed 2 years.
								(B)ResponsibilitiesResponsibilities
				of fellows may include—
									(i)supporting
				program directors in program creation, design, implementation, and
				management;
									(ii)exploring
				technical fields for future ARPA–E program areas;
									(iii)assisting the
				Director in the creation of the strategic vision for ARPA–E referred to in
				subsection (h)(2);
									(iv)preparing energy
				technology and economic analyses; and
									(v)any other
				appropriate responsibilities identified by the
				Director.
									;
					(6)in subsection
			 (h)(2) (as redesignated by paragraph (3))—
					(A)by striking
			 2008 and inserting 2010; and
					(B)by striking
			 2011 and inserting 2015;
					(7)by striking
			 subsection (j) (as redesignated by paragraph (3)), and inserting the
			 following:
					
						(j)Federal
				demonstration of technologiesThe Director shall seek
				opportunities to partner with purchasing and procurement programs of Federal
				agencies to demonstrate energy technologies resulting from activities funded
				through
				ARPA–E.
						;
				(8)by inserting
			 after subsection (j) the following:
					
						(k)Events
							(1)In
				generalThe Director may convene, organize, and sponsor events
				that further the objectives of ARPA–E, including events that assemble awardees,
				the most promising applicants for ARPA–E funding, and a broad range of ARPA–E
				stakeholders (which may include members of relevant scientific research and
				academic communities, government officials, financial institutions, private
				investors, entrepreneurs, and other private entities), for the purposes
				of—
								(A)demonstrating
				projects of ARPA–E awardees;
								(B)demonstrating
				projects of finalists for ARPA–E awards and other energy technology
				projects;
								(C)facilitating
				discussion of the commercial application of energy technologies developed under
				ARPA–E and other government-sponsored research and development programs;
				or
								(D)any other
				purposes that the Director determines to be appropriate.
								(2)Technology
				transferFunding for activities described in paragraph (1) shall
				be provided as part of the technology transfer and outreach activities under
				subsection
				(o)(4)(B).
							;
				(9)in subsection (m)
			 (as redesignated by paragraph (3))—
					(A)in paragraph (1),
			 by striking 4 years and inserting 5 years;
			 and
					(B)in paragraph
			 (2)(B), by inserting , and how those lessons may apply to the operation
			 of other programs within the Department of Energy after
			 ARPA–E; and
					(10)in subsection
			 (o), as so redesignated by paragraph (3)—
					(A)by striking
			 paragraph (2) and inserting the following:
						
							(2)Authorization
				of appropriationsSubject to paragraph (4), there is authorized
				to be appropriated to the Director for deposit in the Fund $1,000,000,000 for
				each of fiscal years 2011 through 2016.
							
					(B)by striking
			 paragraph (4);
					(C)by redesignating
			 paragraph (5) as paragraph (4); and
					(D)in subparagraph
			 (B) of paragraph (4) (as redesignated by subparagraph (C))—
						(i)by
			 striking 2.5 percent and inserting 5 percent;
			 and
						(ii)by
			 inserting , consistent with the goal described in subsection (c)(2)(D)
			 and within the responsibilities of program directors as specified in subsection
			 (g)(2)(B)(vii) after outreach activities.
						IIPreparing a
			 clean energy workforce 
			201.DefinitionsIn this title:
				(1)In
			 generalThe terms
			 institution of higher education, local area,
			 local board, Secretary, State, and
			 State board have the meanings given to the terms in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801).
				(2)Career
			 pathwayThe term career pathway means a
			 high-quality, rigorous, and relevant set of education, training, and workplace
			 courses and experiences that—
					(A)is aligned with
			 the skill needs of an industry in a regional economy;
					(B)includes the full
			 range of secondary or postsecondary education options, including registered
			 apprenticeships;
					(C)includes academic
			 and career counseling and supports the development of individualized career
			 plans;
					(D)includes
			 integrated education and training services, as appropriate;
					(E)helps workers
			 enter or advance within a specific sector or occupational field;
					(F)leads to the
			 attainment of a degree or industry-recognized credential; and
					(G)has the goal of
			 increasing the educational and skills attainment, and employment outcomes, of
			 individuals.
					(3)Identified
			 industryThe term
			 identified industry means an industry that supports low carbon
			 energy sources and that is identified in a grant application submitted under
			 this title.
				202.Regional
			 energy alliance skills grants
				(a)PurposeThe
			 purpose of this section is to increase the availability of highly skilled
			 workers qualified for careers, leading to economic self-sufficiency of the
			 United States, in low carbon energy industries, including careers in the
			 production, transmission, or distribution of low carbon energy, by—
					(1)developing
			 industry-recognized skill standards in critical occupations;
					(2)enhancing the
			 awareness and use of industry-recognized skill standards and credentials,
			 existing as of the date of enactment of this Act; or
					(3)developing career
			 pathways on the basis of industry-recognized skill standards and
			 credentials.
					(b)General
			 AuthorityUsing funds authorized under section 205, the Secretary
			 shall award regional energy alliance skills grants on a competitive basis to
			 eligible entities.
				(c)Use of
			 funds
					(1)In
			 generalAn eligible entity that receives such a grant shall use
			 the grant funds to pay for the Federal share of the cost of supporting
			 innovative strategies to prepare workers for employment, with the skills
			 required by an identified industry within States or multi-State areas.
					(2)Required
			 activitiesThe eligible entity shall use the grant funds
			 to—
						(A)refine workforce
			 strategic plans for the identified industry, including the identification of
			 occupations critical to the identified industry and the skills and credentials
			 necessary for workers in those occupations;
						(B)develop or refine
			 industry-recognized skill standards and credentials for occupations critical to
			 the industry, including occupations on which the competitive success of the
			 industry depends;
						(C)integrate such
			 skill standards and credentials into curricula at secondary schools and
			 institutions of higher education to support industry-recognized credential
			 programs;
						(D)establish, adopt,
			 or expand career pathways for occupations supporting an identified industry,
			 using the skill standards and credentials developed and refined under
			 subparagraph (B); and
						(E)establish
			 workforce development programs and activities to meet the long-term needs of
			 the identified industry and complement programs and services administered by
			 State boards and local boards.
						(3)Allowable
			 activitiesThe eligible entity may use the funds to carry out 1
			 or more of the following:
						(A)Implement career
			 awareness activities, focused on occupations critical to the identified
			 industry, in secondary schools and institutions of higher education.
						(B)Implement
			 integrated education and training activities, such as paid or unpaid work
			 experiences, on-the-job training opportunities, customized training programs,
			 or transitional jobs programs.
						(C)Partner with
			 entities carrying out youth-serving programs (including entities operating Job
			 Corps centers under subtitle C of title I of the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.), preapprenticeship programs, and YouthBuild
			 programs under section 173A of the Workforce Investment Act of 1998 (29 U.S.C.
			 2918a), where appropriate) and programs targeting populations of individuals
			 underrepresented in the industry, such as veterans and women.
						(D)Build awareness
			 of relevant employers and labor organizations about the skill development
			 opportunities available through the activities carried out under the
			 grant.
						(d)Eligible
			 entities
					(1)In
			 generalTo be eligible to receive a grant under this section, an
			 entity shall be an Energy Alliance that meets the requirements of paragraph (2)
			 and submits an application in accordance with subsection (e).
					(2)Energy
			 allianceFor purposes of this section, an Energy Alliance shall
			 be composed of—
						(A)at least 1
			 industry representative from each low carbon energy industry addressed in the
			 application;
						(B)1 representative
			 of the State board from each of the States in the area to be served under the
			 grant;
						(C)at least 1
			 representative of a local board from each of the local areas in the area to be
			 served under the grant;
						(D)at least 1
			 representative from relevant institutions of higher education, providers of
			 registered apprenticeships, and other eligible training providers offering to
			 develop or refine industry-recognized skills standards or industry-recognized
			 credentials, from each such State, that offer education or training programs to
			 address the skill needs of the identified industry;
						(E)at least 1
			 representative from relevant labor organizations from each such State;
						(F)at least 1
			 representative of an economic development organization; and
						(G)at least 1
			 representative from a career and technical education organization from each
			 such State.
						(e)ApplicationTo
			 be eligible to receive a grant under this section, an entity shall submit an
			 application to the Secretary at such time, in such manner, and meeting such
			 requirements as the Secretary may determine to be appropriate. The application
			 shall contain such information as the Secretary may require, including
			 information to enable the Secretary to review the skill standards and
			 credentials to be, as appropriate, developed or used.
				(f)PriorityIn
			 making grants under this section, the Secretary shall give priority to entities
			 submitting applications for grant programs—
					(1)that serve States
			 that have State laws specifying targets for reducing energy consumption by or
			 on a determined date or timeline;
					(2)that serve States
			 in which industry or sector partnerships, industry associations, or the State
			 governments have developed a low carbon energy industry-specific strategic plan
			 for developing the low carbon energy assets for the State or multi-State area
			 involved for the purposes of reducing dependence on foreign oil and fossil
			 fuels, and economic development; and
					(3)that focus on a
			 low carbon energy industry with established industry-recognized skill standards
			 and credentials that lead to industry-recognized credentials.
					(g)Federal
			 Share
					(1)In
			 generalThe Federal share of the cost referred to in subsection
			 (c) shall be 50 percent.
					(2)Non-Federal
			 ShareThe eligible entity involved may provide the non-Federal
			 share in cash or in kind, fairly evaluated, including plant, equipment, or
			 services.
					(h)Performance and
			 evaluationAfter selecting entities to become grant recipients
			 and before providing the grant payments, the Secretary shall negotiate
			 performance measures, with expected levels of performance, with the entities.
			 The Secretary shall use the performance measures to evaluate the
			 entities.
				203.Regional
			 industry energy efficiency grants
				(a)In
			 generalUsing funds authorized under section 205, the Secretary
			 shall award regional industry energy efficiency grants on a competitive basis
			 to eligible entities under this section, for the purpose of educating and
			 training incumbent workers in the skills necessary to increase energy
			 efficiency in industries in existence on the date of enactment of this Act
			 (referred to in this section as existing industries).
				(b)Use of
			 fundsAn eligible entity that receives such a grant shall use the
			 grant funds to pay for the Federal share of the cost to support—
					(1)assisting
			 industries in identifying new skills necessary for occupations, existing as of
			 the date of enactment of this Act, to support a more energy efficient approach
			 to such industries; and
					(2)providing
			 training and education to incumbent workers on the skills identified under
			 paragraph (1) that are necessary to use equipment referenced in subsection
			 (e)(2), and implement policies, procedures, or protocols, required to reduce
			 energy consumption in existing industries.
					(c)Eligible
			 entities
					(1)In
			 generalTo be eligible to receive a grant under this section, an
			 entity shall be a covered entity that meets the requirements of paragraph (2)
			 and that submits an application in accordance with subsection (d).
					(2)Covered
			 entitiesFor the purposes of this section, covered entities shall
			 be partnerships that include—
						(A)an industry group
			 or association with an energy consumption that is calculated by the
			 Environmental Protection Agency using section 763(b)(2)(A)(ii)(II)(aa) of the
			 American Clean Energy and Security Act of 2009 (H.R. 2454, 111th Congress, as
			 placed on the calendar of the Senate on July 7, 2009); and
						(B)at least 1
			 representative of each of the following:
							(i)State
			 boards.
							(ii)Local
			 boards.
							(iii)Labor
			 organizations.
							(iv)Institutions of
			 higher education, providers of registered apprenticeships, and other entities,
			 eligible to provide training services under section 122 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2842).
							(v)Economic
			 development organizations.
							(d)ApplicationTo
			 be eligible to receive a grant under this section, an entity shall submit an
			 application to the Secretary at such time, in such manner, and meeting such
			 requirements as the Secretary may determine to be appropriate. The application
			 shall contain such information as the Secretary may require, including
			 information to enable the Secretary to review the skill standards and
			 credentials to be used.
				(e)PriorityIn
			 making grants under this section, the Secretary shall give priority to entities
			 submitting applications—
					(1)for grant
			 programs that serve States that have State laws specifying targets for reducing
			 energy consumption by or on a determined date or timeline; and
					(2)for grant
			 programs that serve industries that have a demonstrated commitment to
			 purchasing and installing the necessary equipment, and implementing the
			 necessary work processes and protocols, to reduce energy consumption through
			 the utilization of available tax credits or other means.
					(f)Federal
			 share
					(1)In
			 generalThe Federal share of the cost described in subsection (b)
			 shall be a share negotiated between the eligible entity and the Secretary, and
			 shall range from 25 percent to 75 percent based on each of the following
			 factors:
						(A)Whether the
			 business receiving the training and education is in an industry identified in
			 part of the energy efficiency plans of the State or local area.
						(B)The number of
			 employees employed by the business.
						(C)The number of
			 individuals to be trained or educated.
						(D)The level of
			 wages, benefits, and other compensation available to employees in the
			 occupations and career pathways involved.
						(E)The demonstrated
			 commitment of the business to providing ongoing training and education,
			 performance improvement opportunities, career advancement, and other benefits
			 to its employees.
						(F)Other factors as
			 determined appropriate by the Secretary.
						(2)Non-Federal
			 shareThe eligible entity may provide the non-Federal share in
			 cash or in kind, fairly evaluated, including plant, equipment, or
			 services.
					(g)Performance and
			 evaluationAfter selecting entities to become grant recipients
			 and before providing the grant payments, the Secretary shall negotiate
			 performance measures, with expected levels of performance, with the entities.
			 The Secretary shall use the performance measures to evaluate the
			 entities
				204.Customized low
			 carbon energy training grants
				(a)In
			 generalUsing funds authorized under section 205, the Secretary
			 shall award low carbon energy training grants on a competitive basis to
			 eligible entities to provide customized training services to businesses in
			 identified industries, or to businesses in industries that directly support or
			 supply identified industries.
				(b)Use of
			 funds
					(1)In
			 generalAn eligible entity that receives such a grant shall use
			 the grant funds to pay for the Federal share of the cost to support customized
			 training for incumbent workers, or job seekers identified as having the basic
			 skills likely required for success in an occupation and career within the
			 business and industry involved.
					(2)Required
			 activitiesThe eligible entity shall use the grant funds
			 to—
						(A)assist employers
			 in a low carbon industry that are partners in the eligible entity to address
			 documented skill shortages for which such employers have been unable to find
			 workers with the necessary skills through traditional and readily available
			 sources; and
						(B)address technical
			 skill needs, as well as general educational requirements for targeted
			 occupations, in a manner that leads to the attainment, by participating
			 workers, of an industry-recognized credential that has value in the labor
			 market beyond a sponsoring employer and that is portable throughout the
			 industry.
						(3)Allowable
			 activitiesThe eligible entity may use the funds to carry out 1
			 or more of the following:
						(A)Assist an
			 employer in developing training plans, improving supervision, increasing
			 advancement of low-skill workers, and strengthening linkages with entities
			 providing workforce investment activities under the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.), adult education programs, and education and
			 training programs of institutions of higher education.
						(B)Partner with
			 entities carrying out youth-serving programs (including entities operating Job
			 Corps centers under subtitle C of title I of the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.), preapprenticeship programs, and YouthBuild
			 programs under section 173A of the Workforce Investment Act of 1998 (29 U.S.C.
			 2918a), where appropriate) and programs targeting populations of individuals
			 underrepresented in the industry, such as veterans and women.
						(4)ProhibitionAn
			 eligible entity in a State shall not use the grant funds to attract businesses
			 from other States, or to prevent businesses from moving to other States.
					(c)Eligible
			 entities
					(1)In
			 generalTo be eligible to receive a grant under this section, an
			 entity shall be a covered entity that meets the requirements of paragraph (2)
			 and submits an application in accordance with subsection (d).
					(2)Covered
			 entitiesFor the purposes of this section, covered entities shall
			 be partnerships that include at least 1 of the following:
						(A)State
			 boards.
						(B)Local
			 boards.
						(C)A consortium of
			 State boards or local boards, and an employer in an identified industry, or in
			 an industry that directly supports or supplies an identified industry, that
			 demonstrates a need for customized training.
						(D)A consortium of
			 State boards or local boards, and a group of employers in an identified
			 industry, or in an industry that directly supports or supplies an identified
			 industry, that demonstrates a need for customized training.
						(d)ApplicationTo
			 be eligible to receive a grant under this section, an entity shall submit an
			 application to the Secretary at such time, in such manner, and meeting such
			 requirements as the Secretary may determine to be appropriate. The application
			 shall contain such information as the Secretary may require, including
			 information to enable the Secretary to review the skill standards and
			 credentials to be, as appropriate, developed or used.
				(e)Federal
			 share
					(1)In
			 generalThe Federal share of the cost of training described in
			 subsection (b)(1) shall be a share negotiated between the eligible entity and
			 the Secretary, and shall range from 25 percent to 75 percent based on each of
			 the following factors:
						(A)If the business
			 receiving the training is in an industry identified in part of the energy
			 efficiency plans of the State or local area.
						(B)The number of
			 employees employed by the business.
						(C)The number of
			 individuals to be trained.
						(D)The level of
			 wages, benefits, and other compensation available to the employees in the
			 occupations involved.
						(E)The demonstrated
			 commitment of the business to providing ongoing training, performance
			 improvement opportunities, career advancement, and other benefits to its
			 employees.
						(F)Other factors as
			 determined appropriate by the State board or local board involved.
						(2)Non-federal
			 shareThe eligible entity may provide the non-Federal share in
			 cash or in kind, fairly evaluated, including plant, equipment, or
			 services.
					(f)Performance and
			 evaluation
					(1)Performance
			 measuresAfter selecting entities to become grant recipients and
			 before providing the grant payments, the Secretary shall—
						(A)negotiate
			 performance measures, with expected levels of performance, with the entities;
			 and
						(B)require the
			 attainment of industry-recognized credentials, as identified in the application
			 submitted under subsection (d), to be included as a performance measure.
						(2)EvaluationThe
			 Secretary shall use the performance measures to evaluate the entities.
					205.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $2,000,000,000 for each
			 of the fiscal years 2011 through 2016.
			IIIMiscellaneous
			301.Clarification
			 of application of grants for specified energy property to certain regulated
			 companies
				(a)In
			 generalThe first sentence of section 1603(f) of division B of
			 the American Recovery and Reinvestment Act of 2009 is amended by inserting
			 (other than subsection (d)(2) thereof) after section 50
			 of the Internal Revenue Code of 1986.
				(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in section 1603 of division B of the American Recovery and
			 Reinvestment Act of 2009.
				302.Applicability
			 of reporting requirementsSection 401 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 140) is amended—
				(1)by striking For the purposes
			 of and inserting the following:
					
						(a)In
				generalFor the purposes
				of
						; and
				(2)by adding at the
			 end the following:
					
						(b)ApplicabilityAs
				of October 1, 2010, each provision of this Act that is otherwise applicable to
				the use of the authority made available under the Federal Columbia River
				Transmission System Act (16 U.S.C. 838 et seq.) shall not apply to any activity
				carried out under this
				section.
						.
				
